Title: Notes on Appointments, 30 August 1804
From: Jefferson, Thomas
To: 



               
                  
                     before 30 Aug. 1804
                  
               
               
                  
                     
                     Legislative council
                  
                  
                     
                     Certain
                     
                  
                  
                     
                     French
                     American
                  
                  
                     
                     Boré
                     
                  
                  
                     
                     <Detrahan>
                     Morgan
                  
                  
                     
                     <Cuisergues>
                     Clarke
                  
                  
                     
                     <Dubuys.>
                     Watkins
                  
                  
                     
                     Poydrass. Pt Coupee
                     Evan Jones
                  
                  
                     
                     speaks 3. languages
                     Roman. Attacapas
                  
                  
                     
                     Bellechasse. Acadn coast
                     Wikoff. Appelousa
                  
                  
                     
                     95. 111
                     
                  
                  
                     
                     <Derbigny. 28. 70. 115. Eng.>
                     
                  
                  
                     
                     
                           
                        
                     
                  
                  
                     
                     Uncertain
                     
                  
                  
                     
                     <Lavandois. 89.>
                     Dow 3. languages
                  
                  
                     
                     Derbigny. 28. 70. 115. Eng.
                     Geo. Pollock
                  
                  
                     
                     <Faurie 6. 99>
                     
                  
                  
                     
                     <Dorsiere. 8. 48. 73. 94. Eng.>
                     
                  
                  
                     
                     <Bore>
                     
                  
                  
                     
                     Detrahan. 7. 47. 85. 116.
                     
                  
                  
                     q
                     <Cuisergues. 16. 56. 106.>
                     
                  
                  
                     
                     Dubuys 26. 68. 74. Eng.
                     
                  
                  
                  
                     
                     Sauvé. 117. Eng.
                     
                  
                  
                     
                     Cantarelle. Acadn. coast. Fr. Sp. 88.
                     
                  
               
               Tombigbee
               
                  
                     
                     Judge
                     Toulman
                  
                  
                     ✓
                     Collector
                     Gaines.
                  
               
            